Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered. 

Information Disclosure Statement
The information disclosure statement submitted on 11/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-29 and 31-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry et al. (US 20120004042 A1 hereinafter Perry) in view of Deutsch et al. (US 6631403 B1 hereinafter Deutsch). 

As to independent claim 21, Perry teaches a computer implemented method comprising: by one or more processors configured with computer-readable instructions, receiving, by a client computing system from a server computing system, executable instructions configured to generate digital content data on the client computing system, [receive (download) game content (instructions) from a server Fig. 7 ¶160-166 " executable game content are retrieved from Code Source 170 and sent to Client 110B"]
wherein the executable instructions being generated by the server computing system based on simulation of a video game during runtime without generating the digital content data on the server computing system, [client downloads instructions according to a client game state transitions from server to client ¶164-166 "download sequence continues to be dynamically varied using Step 730 according to the game state. In these embodiments the game state, as maintained on Client 1108"], [client instead of server ¶187]
wherein the executable instructions comprise commands executable by the client computing system to generate the digital content data;   [after download execute to generate game video ¶165 "beginning executing the executable game content on the client to generate the video based on the game state"]
executing the executable instructions locally on the client computing system to generate the digital content data; and [execute to generate game video ¶165 "beginning executing the executable game content on the client to generate the video based on the game state"]

rendering the digital content data using hardware computing resources of the client computing system.[client to generate the video based on the game state ¶165, client resources (game console with processors) ¶32-¶34]
Perry does not specifically teach a stream of executable instructions configured to generate digital content data.
However, Deutsch teaches a stream of executable instructions configured to generate digital content data [streams with a scene graph that defines which objects will appear in the rendered scene Col. 6 Ln. 32-60 "encoded audio-video streams include a scene graph stream"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the media delivery disclosed by Perry by incorporating a stream of executable instructions configured to generate digital content data disclosed by Deutsch because both techniques address the same field of processing graphical data and by incorporating Deutsch into Perry helps assist data processing situations related to limited bandwidth or processing resources. (Deutsch Col. 3 Ln. 8-37)

As to dependent claim 22, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach the executable instructions comprising instructions executable by at least one of a central processing unit (CPU) or a graphics processing unit (GPU).   [Perry Game console ¶32 with processors ¶34]

As to dependent claim 23, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach executing the executable instructions by a CPU of the client computing system to generate instructions for execution by a GPU of the client computing system.   [Perry game console ¶32 with processors ¶34 executing code ¶17]                                                                    

As to dependent claim 24, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach wherein the instructions for execution by a GPU are hardware specific application programming interface (API) commands for the GPU.  [Deutsch apis to interface with presentation engines Col. 8 Ln. 10-32 "MPEG-J systems and methods of this invention define application program interfaces (APIs) to the various components of the MPEG-4 browser or presentation engine 100."]

As to dependent claim 25, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach outputting the rendered digital content data to hardware coupled to the client computing system.  [Perry display ¶34] 

As to dependent claim 26, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach wherein the rendered digital content data is at least one of graphical digital content or audio digital content.  [Perry Audio and video ¶35]

As to dependent claim 27, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach wherein the server computing system is a first type of hardware computing platform and the client computing system is a different type of hardware computing platform.  [Perry platforms ¶94 and different hardware ¶32]

As to dependent claim 28, the rejection of claim 21 is incorporated.  Perry and Deutsch further teach wherein the executable instructions are received as a binary stream in a non-serial fashion.  [Deutsch binary formatted stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format"]

As to dependent claim 29, the rejection of claim 28 is incorporated.  Perry and Deutsch further teach assembling the received binary stream to reconstruct the executable instructions.  [Deutsch binary stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format", Col. 2 Ln. 46-56 "construct the scene graph"]

As to independent claim 31, Perry teaches a server computing system comprising: [server 120 ¶31]
at least one hardware processor configured with computer readable instructions that configure the at least on hardware processor to: [processor 150 ¶86]
generate executable instructions based on simulation of a video game by the server computing system, wherein the executable instructions comprise commands executable by a client computing system to generate digital content data for the video game; [game executed on client ¶28 ” provide executable game logic and related content to the client “]
wherein the executable instructions are generated without generating the digital content data on the server computing system [client can execute game instead of server ¶164-¶166, ¶187]
transmit, to a client computing system over a network, executable instructions configured to generate digital content data on the client computing system; [server delivers to client downloads according to a client game state transitions from server to client ¶164-166 "download sequence continues to be dynamically varied using Step 730 according to the game state. In these embodiments the game state, as maintained on Client 1108"]    
wherein the executable instructions are executed locally on the client computing system to generate the digital content data; and [after download execute to generate game video ¶165 "beginning executing the executable game content on the client to generate the video based on the game state"]
wherein the digital content data is rendered using hardware computing resources of the client computing system.  [client to generate the video based on the game state ¶165, client resources (game console with processors) ¶32-¶34]               
Perry does not specifically teach a stream of executable instructions configured to generate digital content data.
However, Deutsch teaches a stream of executable instructions configured to generate digital content data [streams with a scene graph that defines which objects will appear in the rendered scene Col. 6 Ln. 32-60 "encoded audio-video streams include a scene graph stream"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the media delivery disclosed by Perry by incorporating a stream of executable instructions configured to generate digital content data disclosed by Deutsch because both techniques address the same field of processing graphical data and by incorporating Deutsch into Perry helps assist data processing situations related to limited bandwidth or processing resources. (Deutsch Col. 3 Ln. 8-37)

As to dependent claim 32, the rejection of claim 31 is incorporated.  Perry and Deutsch further teach the executable instructions comprising instructions executable by at least one of a central processing unit (CPU) or a graphics processing unit (GPU).   [Perry Game console ¶32 with processors ¶34]

As to dependent claim 33, the rejection of claim 31 is incorporated.  Perry and Deutsch further teach executing the executable instructions by a CPU of the client computing system to generate instructions for execution by a GPU of the client computing system.   [Perry game console ¶32 with processors ¶34 executing code ¶17]                                                                        

As to dependent claim 34, the rejection of claim 33 is incorporated.  Perry and Deutsch further teach wherein the instructions for execution by a GPU are hardware specific application programming interface (API) commands for the GPU.  [Deutsch apis to interface with presentation engines Col. 8 Ln. 10-32 "MPEG-J systems and methods of this invention define application program interfaces (APIs) to the various components of the MPEG-4 browser or presentation engine 100."]

As to dependent claim 35, the rejection of claim321 is incorporated.  Perry and Deutsch further teach wherein the rendered digital content data is at least one of graphical digital content or audio digital content.  [Perry display ¶34] 

As to dependent claim 36, the rejection of claim 31 is incorporated.  Perry and Deutsch further teach wherein the server computing system is a first type of hardware computing platform and the client computing system is a different type of hardware computing platform.  [Perry platforms ¶94 and different hardware ¶32]

As to dependent claim 37, the rejection of claim 31 is incorporated.  Perry and Deutsch further teach wherein the executable instructions are received as a binary stream in a non-serial fashion.  [Deutsch binary formatted stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format"]

As to dependent claim 38, the rejection of claim 31 is incorporated.  Perry and Deutsch further teach assembling the received binary stream to reconstruct the executable instructions.  [Deutsch binary stream Col. 6 Ln. 32-60 "scene graph stream, comprising encoded binary format", Col. 2 Ln. 46-56 "construct the scene graph"]

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry in view of Deutsch, as applied in the rejection of claims 21 and 31 above, and further in view of Harp et al. (US 9415304 B2 hereinafter Harp)

As to dependent claim 29, Perry and Deutsch teaches all the limitations of claim 28 that is incorporated.  
Perry and Deutsch does not specifically teach wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  
However, Harp teaches wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  [Client server asynchronous environment Fig. 1, Col. 9 ln. 7-27 "provision of the asynchronous virtual environment to the users by environment module 22"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the virtual data delivery disclosed by Perry and Deutsch by incorporating the wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system by Harp because all techniques address the same field of processing graphical data and by incorporating Harp into Perry and Deutsch enable users to better cooperate in a timely manner providing strong community [Harp Col. 1 Ln. 32-51]

As to dependent claim 39, Perry and Deutsch teaches all the limitations of claim 31 that is incorporated.  
Perry and Deutsch does not specifically teach wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  
However, Harp teaches wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system.  [Client server asynchronous environment Fig. 1, Col. 9 ln. 7-27 "provision of the asynchronous virtual environment to the users by environment module 22"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the virtual data delivery disclosed by Perry and Deutsch by incorporating the wherein the executable instructions are executed by the client computing system asynchronously without communication with the server computing system by Harp because all techniques address the same field of processing graphical data and by incorporating Harp into Perry and Deutsch enable users to better cooperate in a timely manner providing strong community [Harp Col. 1 Ln. 32-51]

Response to Arguments
	Applicant's arguments filed 10/17/2022. In the remark, Applicant argues that: 	
	(1) Sheppard and Deutsch fail to teach "receiving, by a client computing system from a server computing system, a stream of executable instructions configured to generate digital content data on the client computing system… wherein the executable instructions comprise commands executable by the client computing system to generate the digital content data; " as recited in claim 1. The task graph is not pre-existing digital content but rather intended content. (see spec ¶24). Sheppard discusses receiving a compressed object from a server and decompressing by a client (see ¶10-13)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

	As to point (1) Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Perry in view of Deutsch and as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Crowder (US 8266213 B2) teaches fat and smart clients for executing a game with information sent between server/client (col. 10 ln 34-50)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143